Claims 9 to 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the newly added limitation that (B), (E) and (F) can be added in any amount.  The speci-fication provides specific amounts for these components and, while these amounts are indefinite, there is nothing that allows for an open-ended amount of (B), (E) and (F) with no upper limit. For instance, as claimed component (B) can be present in an amount of 2000 parts which is not supported by the specification.  

For claim interpretation purposes the Examiner notes the following.  For claim 16, the term “about” as it modifies 100 in “about 100” allows for values less than 100 such that, reading this in light of the entirety of the claims, the skilled artisan would recognize that “about 100” actually means amounts less than 100 since claim 9 requires the presence of at least some (C), (D) and (E).  This does not allow for 100 parts of (A) or greater.  For claim 23, while applicants did not respond to the rejection regarding clarity, upon further review the Examiner believes this language to be clear.  That is, the phrase “and combinations thereof” is directed specifically to the inhibitors and adhesion promoters while “or combinations thereof” is directed to all of the additives cited.

The Examiner has reviewed the references cited in the attached PTO-1449 and does not find them to teach or render obvious the instant claims.  None of these references, alone or in combination, teach or suggest the specific vinyl terminal linkage in which the A group is attached to the N atom through a CH2 linkage as claimed.

Claims 1 to 8 are allowed for reasons of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Mgm
6/15/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765